           Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 1 of 116                                                       FILED
                                                                                                                            I
                                                                                                            2019 Dec-03 AM 09:09
                                                                                                            U.S. DISTRICT COURT
                                                                                                                N.D. OF ALABAMA

                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  WESTERN DIVISION
                                                                                z~;s c~c             -2 .--, ..
                                                                                                           , ___,•   {__.   ·~!

      DERRICK JAMES 'NILLIAMSOI\, JR.,
                 PRO SE
                                                                                ...   ;__-,   ,_,,
                                                                                                                .. '
                   PLAINTIFF
                                                               CASE NO.: 7:19-CV-00669-LSC
                         V.

      AU\BAMA DEPARTMENT or 1'v1E'\TAL
     HEALTI I A'.\D 'v1F\TAL RETARDATION,
                       ET /\L                                     JURY TRIAL DEMANDED

                 DEFENDANTS


               PLAINTIFF'S SECOND AMENDED & VERIFIED COMPLAINT
      VIOLATIOl\S OF HRST & FOURTEENTH /\l\1ENDME'.\TS, TITLE VII & 42 ll.S.C § 1981
 DISCRIMl'.\ATION & RETALIATIO'.\, COl\SPlRACY, BREACH OF CONTRACT, STATE EMPLOYEES
PROTECTION ACT (Wl-!ISTLEBLOWING), DffAMATION, \:FGUGENCE, WANTO'\NESS, TORTIOUS
                      INTERFERENCE, MISREPRESENTATIO'\ & DECEIT

                  REQUEST FOR DECLARATORY & INJUNCTIVE RELIEF



       Plaintiff, Derrick James Williamson, Jr. (hereinafter referred to as "Plaintiff'). brings this Second

Amended & Verified Complaint, herein eighteen claims of action, against Defendants Alabama

Department of Mental Health & Mental Retardation (hereinafter referred to as ''ADMH" or "the

department") and its employees, agents, successors in office, Commissioner Lynn Beshear, Associate

Commissioner Zelda Diane Baugher, Director of Human Resources Lynn Hubbard, Facility Director

Annie Delois Jackson, Personnel Manager Joe Long, Captain Robert Anderson, Jr., Senior Special Agent

Joseph Rittner, Captain Jeremy Lain Booth, and irrespectively, Director of the State of Alabama

Personnel Department, Jacqueline Graham, and in support thereof: shows the Court as follows:
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 2 of 116
                                                                                                             2 of 116

                                              PLAINTIFF

        I.      The Plaintiff is Derrick James Williamson, Jr. who resides at 8816 Old Greensboro Road

APT 20104, Tuscaloosa, Alabama, 35405. Plaintiff may be reached at (205) 422-9664 or via email at

aeonpctech@live.com.

       2.       The Plaintiff is a "Mental Health Security Officer II" or "Police Lieutenant" as a

designated working title established by the department. Plaintiff began employment with ADMH as a

"Mental Health Security Officer I" or "Police Officer"; receiving no discipline while in such position.

Plaintiff is a law enforcement officer pursuant to Alabama Code § 22-50-21 which establishes operating

under a class of insular and discrete individuals. The Plaintiff is an African American which establishes

operating under a "protected class". Furthermore, the Plaintiff, along with all other police officers

employed by department, and are under employment contracts.

       3.       Prior to a report of discrimination and unlawful/illegal conduct instituted by supervisory

staff, the Plaintiff was promoted within six months of employment from Police Officer to Police

Lieutenant, received '"exceeding standards" performance appraisals, received a recommendation from

senior leadership, and had received no disciplinary action under the department (including verbal

counseling), and presented several advancements/proposals which were approved and/or reviewed.

       4.      The Plaintiff currently possesses abundant professional certifications and training along

with a Certificate in Law Enforcement (Academic), Advance Certificate in Law Enforcement (Academic),

Associate of Science Degree in Criminal Justice (3.2 GPA), Associate of Applied Science Degree in Law

Enforcement (3.2 GPA), Bachelor of Science Degree in Criminal Justice (3.9 GPA), and a Master of

Science Degree in Justice Administration (4.0 GPA). The Plaintiff currently possesses approximately

eleven years of experience in public safety. The Plaintiff was additionally ranked second of his law

enforcement academy class of2016 with a 92% academic average and highest score on the academy's

legal exam during such class. Plaintiff has received a total of eight professional recommendations

depicting a total of eleven signatures; beginning his employment with ADMH as highly recommended.


2' 0 AMENDED & VERIFIED COMPLAINT                                                              7: 19-CV-00669
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 3 of 116
                                                                                                       3 of 116

Furthermore, Plaintiff has 546 hours of supplementary training in addition to 520-hour minimum

standards training received at such law enforcement academy.

       5.      Following complaints of discrimination, retaliation, unlawful/illegal conduct, and

whistleblower activity regarding ADMH supervisory staff, the department and the Defendants have

disciplined the Plaintiff and presented that his performance has declined.

                                           DEFENDANTS

       6.      The Alabama Department of Mental Health and Mental Retardation (hereinafter

referred to as "ADMH" or "department") is a state agency or department tasked with overseeing the State

of Alabama's mission in combating mental illness.

       7.      The department's name changed in 2009 to the "Alabama Department of Mental Health"

although future references to the former name remain appropriate. Such is presented in Alabama Code §

22-50-2.1:

        "Any existing or fature reference to the Department of Mental Health and Mental
       Retardation, or any other name by which the department has been known, in any existing
       law, contract. or other instrument shall constitute a reference to the Department of Mental
       Health."

The department is headquartered at 100 North Union Street, Montgomery, Alabama, 36130. ADMH can

be reached at (334) 242-0725 and via email at alabama.dmh@mh.alabama.gov.

       8.      The department provides mental illness, disability, and substance abuse services

throughout the State of Alabama. The department is supervised by Commissioner Lynn Beshear who is

appointed by the Governor. The Commissioner is responsible for appointing Associate Commissioners

who lead various divisions of the department. The Associate Commissioner, Zelda Diane Baugher, is the

head of the Division of Mental Health and Substance Abuse and oversees all three state hospitals

including Taylor Hardin Secure Medical Facility (hereinafter referred to as "THSMF") located at 1301

Jack Warner Parkway NE, Tuscaloosa, Alabama, 35404.




2"' AMENDED & VERIFIED COMPLAINT                                                             7:19-CV-00669
              Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 4 of 116
                                                                                                          4of116

        9.      THSMF is the only forensic medical facility owned and/or completely controlled by the

State of Alabama and receives predominantly criminal commitments. The department classifies the

facility as a "hospital" in most instances.

        10.      The department employs Police Officers under Alabama Code§ 22-50-21 in which the

department designates a written title of "Mental Health Security Officer" and a presented title of "Police

Officer"'.

        11.     Each police officer employed by the department are sworn law enforcement officers of the

State of Alabama with arrest authority. Such police officers are additionally required to be certified as law

enforcement officers by the Alabama Peace Officer Standards & Training Commission.

        12.      The below individual Defendants as presented in~~ 13 - 21 are public officials acting

predominantly under the color of law and each exceed the age of 19:

        13.      Commissioner Lynn Beshear (hereinafter referred to as ''Beshear") is operating from

JOO North Union Street, Montgomery, Alabama, 36130. Beshear can be reached at (334) 242-3454 and

via email at lynn.beshear@mh.alabama.gov. Claims are against Beshear in her official and/or individual

capacity.

        14.     Associate Commissioner Zelda Diane Baugher (hereinafter referred to as "Baugher") is

operating from 100 North Union Street, Montgomery, Alabama, 36130. Baugher can be reached at (205)

554-4302 and via email at diane.baugher@mh.alabama.gov. Claims are against Baugher in her official

and/or individual capacity.

        15.     Director of Human Resources Lynn Hubbard (hereinafter referred to as "Hubbard") is

operating from 100 North Union Street, Montgomery, Alabama, 36130. Hubbard can be reached at (334)

242-3112 and lynn.hubbard@mh.alabama.gov. Claims are against Hubbard in her official and/or

individual capacity. Defendant is the Chief Human Resources Director for ADMH.

        16.     Facility Director Annie Delois Jackson (hereinafter referred to as "Jackson") is

operating from 1301 Jack Warner Parkway NE, Tuscaloosa, Alabama, 35404. Jackson can be reached at


2' 0 AMENDED & VERIFIED COMPLAINT                                                              7: I 9-CV-00669
              Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 5 of 116
                                                                                                           5 of 116

(205) 462-4506 and annie.jackson@hardin.mh.alabama.gov. Claims are against Jackson in her official

and/or individual capacity. Defendant is the Facility Director and Appointing Authority ofTHSMF.

        17.      Personnel Manager Joe Long (hereinafter referred to as "Long") is operating from 1301

Jack Warner Parkway NE, Tuscaloosa, Alabama, 35404. Long can be reached at (205) 462-4511 and

joe.long@hardin.mh.alabama.gov. Claims are against Long in his official and/or individual capacity.

Defendant is the Personnel Manager for THSMF.

        18.     Captain Robert Anderson, Jr. (hereinafter referred to as "Anderson") was previously

operating from 1301 Jack Warner Parkway NE, Tuscaloosa, Alabama, 35404. Anderson can be reached at

390 Revere Road, Tuscaloosa, Alabama, 35405. Claims are against Anderson in his official and/or

individual capacity. Defendant is the Former Chief Law Enforcement Ofiicer ofTHSMF following 37

years in said position.

        19.      Senior Special Agent Joseph Rittner (hereinafter referred to as "Rittner ")is operating

from 100 North Union Street, Montgomery, Alabama, 36130. Rittner can be reached at (334) 242-3274

and joseph.rittner@mh.alabama.gov. Claims are against Rittner in his official and/or individual capacity.

Defendant is the Chief Law Enforcement Officer of ADMH Bureau of Special Investigations (hereinafter

referred to as "BS!").

       20.      Captain Jeremy Lain Booth (hereinafter referred to as "Booth") is operating from 1301

Jack Warner Parkway NE, Tuscaloosa, Alabama, 35404. Booth can be reached at (205) 462-4553 or (205)

399-0104. Claims are against Booth in his official and/or individual capacity. Defendant is the Chief Law

Enforcement Officer ofTHSMF.

       21.      Director Jacqueline Graham (hereinafter referred to as "Graham") is operating from 64

North Union Street, Suite 300, P.O. Box 304100, Montgomery, Alabama, 36130-4100. Graham can be

reached at (334) 242-3389. Claims are against Graham in her official and/or individual capacity.

Defendant is the Director of State of Alabama Personnel Department.




2' 0 AMENDED & VERIFIED COMPLAINT                                                             7:19-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 6 of 116
                                                                                                                6of116

                                      JURISDICTION & VENUE

         22.     This action arises under the United States Constitution and laws of the United States.

Jurisdiction is conferred on this Court pursuant to 28 U.S.C. § 1331 (federal question jurisdiction), 28

U.S.C. § 1343 (civil rights jurisdiction), and 28 U.S.C. § 1367 (supplemental jurisdiction). Plaintiffs state

law claims are closely related to the foregoing federal claims of action.

         23.     Plaintiffs claims for declaratory and injunctive relief are authorized pursuant to 28 U.S.C.

§§ 2201and2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, Ex Parte Young, and by

the general legal and equitable powers of this Court. Plaintiffs claims for damages are authorized

pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986, Title VII of the Civil Rights Act of

1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 ("Title VII"), Alabama Code § 36-26A-5, and

Alabama Code§ 36-l-12(d).

         24.     Plaintiffs claims for preliminary injunctive relief are authorized pursuant to Rule 65 of the

Federal Rules of Civil Procedure.

         25.     Venue is proper pursuant to 28 U.S.C. § 1391. At all times relevant, such facts have

occurred within this District and the Plaintiffs residence has been within this District.

                                             PREREQUISITES

         26.     The Plaintiff has fulfilled all prerequisites to the institution of this action under Title VII of

the Civil Rights Act of 1964 with reception of several "Notice of Suit Rights" letters from the Equal

Employment Opportunity Commission (hereinafter "EEOC") and United States Department of Justice

(hereinafter "USDOJ"). (Reference: iii! 351 -355 and Doc. 39). Further, the Continuing Violation

Doctrine may be applied in appropriate circumstances and the Plaintiffs charges are to be "construed

broadly in a liberal manner to effect the remedial and humanitarian underpinnings of Title VII and of the

crucial role played by the private litigant in the statutory scheme."




2No   AMENDED & VERIFIED COMPLAINT                                                                   7: I 9-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 7 of 116
                                                                                                             7of116

                                                   FACTS

                            Establishment of Relationship with State of Alabama

         27.     On 4/16/2016, the Plaintiff was sworn in as a "Peace Officer" or law enforcement officer

with the State of Alabama. Such oath was administered by the Alabama Peace Officer Standards &

Training Commission (hereinafter "APOSTC ") on such date and signed by Chief R. Alan Benefield. Such

continuing oath reads:

          "l Derrick James Williamson, Jr., a certified Law Enforcement Officer in the State of
         Alabama, do solemnly swear (of affirm) that I will, to the best of my skill and ability,
         faithfully discharge all duties required ofme, and execute the orders of my superior officers,
         and in all cases uphold and enforce the criminal laws and constitution of the State of
         Alabama, the ordinances of my jurisdiction, and the criminal laws and the Constitution of
         the United States. "

          "!furthermore do pledge to obey the rules governing my agency and report all violations of
         the same that may come to my knowledge"

          "!will not persecute the innocent. nor help to shield the guilty.from punishment. Neither will
         I be influenced in the discharge of my duty byfear, promise offavor or affection, or the hope
         for or offer ofreward. "

         "Jn all my deeds, I will be governed by the rules setforth in this testament of my dedication.
         And by my signature below, I assign to these a pledge a/faith. "

         "So help me God"

Such oath was administered in accordance with Section 279 of the Constitution of Alabama.

         28.     Henceforth, Plaintiff had a contractual and business relationship with the State of Alabama

as an officer of the Executive Branch in the performance of his duties.

                            Establishment of Employment Contract with ADMH

         29.     Prior to the Plaintiffs employment, the individual Defendants (excluding Graham) were

provided contractual duties, rights, and powers as "assignees" from ADMH, by and through the

Commissioner of Mental Health, following their consideration. Such contractual duties as assignees set

forth "specific laws, regulations, instructions, manuals, or procedures that must be followed in performing

the job" which included ADMH policies and procedures; facility specific policies were included by



2No   AMENDED & VERIFIED COMPLAINT                                                                7: I 9-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 8 of 116
                                                                                                            8 of 116

extension. Such duties, rights, and powers were provided by the "Assignor(s)"; the Commissioner of

Mental Health and ADMH. Pursuant to Alabama Code § 22-50-11, "additional and cumulative powers"

through the former Commissioner and Beshear include authority to 1) "supervise, coordinate, and

establish standards for all operations and activities of the state related to mental health and the providing

of mental health services", 2) "enter into contracts with any other state or federal agency or with any

private person", 3) "establish and promulgate reasonable rules, policies, orders and regulations providing

details of carrying out its duties and responsibilities, including bylaws for its own organization,

government and procedures", 4) "prosecute civil actions in any court", and a requirement to 5) "be

governed by personnel Merit System rules and regulations, the same as other employees in state service".

         30.     ADMH and the respective Commissioners, including Beshear, transferred their respective

power and rights to the individual Defendants (excluding Graham). Such Defendants were hired prior to

the Plaintiffs employment and their duties and assignments were established at such time. Several

Defendants' duties as assignee are presented in the foregoing.

         31.     On l 1/16/2016, the Plaintiff accepted employment by ADMH at its Bryce Hospital

location. The Plaintiff was required to sign a "Position Classification Questionnaire" labelled as a "Form

40" as well as documents detailing his receipt of policies and procedures; Plaintiff received the

department's key policies and procedures on such date. Plaintiff was also "required to accept

responsibility of use of DMH computer hardware, software, and internet services in accord with

applicable Federal and State laws and DMH policy." Plaintiff was also required to sign under ADMH

Policy 19-10 ("Abuse, Neglect, Mistreatment and Exploitation"), 70-20 ("Drug Free Workplace"), and

70-25 ("Drug Testing"), "I understand these policies and I am committed to their implementations during

my employment." Plaintiff also "must abide by the terms" of the "Drug Free Workplace Policy" via

signature.

         32.     The job announcement for such position read:

         .. High school graduation or GED equivalency supplemented by an approved course
         conducted by a police academy. "

2No   AMENDED & VERIFIED COMPLAINT                                                               7: l 9-CV-00669
                Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 9 of 116
                                                                                                             9of116


          "Must be certified by the Alabama Peace Officer Standards and Training (APO.ST)
          Commission in LAW ENFORCEMENT and current with all required training and
          education required by APO.ST... Perform other police work as assigned... Arrest
          (interrogate/detain) staff, visitors. patients. and others when violations of the Facility/State
          policies, rules, regulations, and criminal activities occur. Serve legal papers. "

          33.     On 11/17/2016, Plaintiff was required to agree to abide by ADMH Policy 70-5

("Employee Conduct and Performance"), which was included under "privacy and confidentiality"

policies. Plaintiff had to sign under "I understand that non-compliance with DMH privacy and

confidentiality policies will be cause for disciplinary action up to and including dismissal from DMH".

          34.     Plaintiff interpreted his employment as secured under such provisions if followed. The

Plaintiff, thereafter, premised his performance, as presented within the following, and complied with the

provided terms in such policy and procedure upon consideration.

          35.     On 5/5/2017, the Plaintiff was offered a promotion:

           "Failure to demonstrate satisfactory completion ofyour working test period, which includes
          failure to satisfactory complete designated training; failure to acquire job specific
          competencies. related knowledge, skills and abilities; inability/unwillingness to perform
          assigned job duties satisfactorily and/or any other reason that deems you unsuitable for
          continued service in this classification, will result in demotion or termination <!f
          employment. "

Plaintiff probationary period was six months from the commencement of such promotion on

61112017.

          36.     On 7/10/2017, Beshear was appointed as Commissioner for ADMH. Upon appointment,

Beshear assumed responsibility, powers, and rights pursuant to Alabama Code § 22-50-11.

          37.     On 6/l/2017, the Plaintiff began his employment at THSMF via the referenced promotion.

The Plaintiff was required to sign a "Position Classification Questionnaire" labelled as a "Form 40" as

well as documents detailing his receipt of policies and procedures thereafter. Such documents and offer of

promotion detailed new and changed conditions of employment; Plaintiff accepted changes regulated

through updated and/or revised policies and procedures by signature and upon consideration.

          38.     The job announcement for such position read:


2~ 0   AMENDED & VERIFIED COMPLAINT                                                                7:19-CV-00669
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 10 of 116
                                                                                                          10ofll6

       "High school diploma or GED equivalency, supplemented by an approved course
       conducted by a police academy. "

       "Must be certified as a law enforcement officer by the Alabama Peace Officer Standards
       and Training (APOST) Commission and current with all required training and education
       required by APOST. "

       "This is supervisory police work in protecting property and maintaining safety and security
       of a state mental health facility. An employee in this class supervises police activities on a
       particular shift at a state mental health.facility."

       "Work conforms with established laws, rules and policies ... "

       39.       According to THSMF Supplement Policy 5-1, "Adherence to approved

policies/supplements is the responsibility of all employees." Alabama Administrative Code § 580-6-34-

.01 also advised "the Department shall publish personnel policies and procedures to regulate matters ... "

       40.       Plaintiff, henceforth, was required to sign his receipt, acceptance, and understanding of

changes to policies and procedures. Such policies and procedures contained no disclaimer reserving a

right to deviate from such policies and procedures or a disclaimer presenting they did not constitute an

employment contract.

       41.       As of7/21/2017, such Form 40 presented "specific laws, regulations, instructions,

manuals, or procedures that must be followed in performing the job" which included: "SMF Policies,

DMH Policies, Title 13A, Title 32A, and FCC Regulations".

       42.       Further on such date, Plaintiff signed a document titled "Policy Instructions" advising that

he had "received a copy of the Indexes of all policies and procedures" as well as a document detailing the

receipt of specific policies and procedures to include "Employee Conduct and Accountability" and ''Code

of Conduct". The following statement was presented: "I have had the opportunity to ask questions and

understand completely the policies" as displayed in such document. Plaintiff signed such document upon

consideration.

       43.       As of6/l/2017, ADMH employed the following quantity of written policies which were

required to be followed by the Plaintiff: ADMH departmental policies: 189, Taylor Hardin Secure

Medical Facility ("THSMF'') facility-only policies: 136, THSMF supplemental policies to ADMH Policy:

2' 0 AMENDED & VERIFIED COMPLAINT                                                                7: I 9-CV-00669
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 11 of 116
                                                                                                         llofll6

126, THSMF Police policies: 58, and the ADMH Incident Management Plan. This was a total of509

policies exceeding 1,300 pages. The department had hundreds of additional pages of policies which did

not pertain directly to the Plaintiffs division of employment.

       44.      The following laws, rules, and policies, in significance, overcame the at-will employment

relationship. ADMH Policy 20-112 sets forth the following to be conducted prior to termination or

suspension; presenting Plaintiffs employment was not terminable at-will:

       "Employees who have successfully completed a probationary/working test period are
       afforded the opportunity to exercise an option of attending a pre-disciplinary conference
       prior to the enactment of suspension or termination by the appointing authority. "

       "Pre-disciplinary Conference (PDC): A conference in which an employee is given an
       opportunity to meet with the appointing authority or the appointing authority's designee to
       hear and to respond to a charge/allegation that would warrant consideration ofdisciplinary
       action at the level a/suspension or termination. ··

        "Prior to suspension or termination action being taken by the appointing authority, the
       employee is notified in writing of the charge/a/legation made against him/her, informed of
       his/her right to a pre-disciplinary conference, and notified of the scheduled meeting to
       include the date, time, and location. "

       "All information presented at the pre-disciplinary col?ference should be taken into
       consideration prior to making a decision whether or not to take disciplinary action. "

       "Jn the case of a suspension or termination the burden of proof lies with the appointing
       authority. "

Termination, according to ADMH Policy 60-40, is defined as:

       "A documented involuntary personnel action applied by the appointing authority based on
       a serious violation(s) or repeated violation(:,) of departmental rules or policies, or
       uncorrected conduct preceded by due process procedure. "

According to Alabama Administrative Code § 580-6-34-.10, the Plaintiff could not be suspended or

terminated without due process:

       "It is the policy of the Department of Mental Health and Mental Retardation to afford all
       employees the opportunity to exercise their due process rights. Due process has been defined
       as the right to be presented with the charges/allegations that are being considered against
       an employee in regard to suspension or termination, and an effective opportunity to submit
       a response to the charges/allegations orally and in writing to the appointing authority. Ifthe
       disciplinary action being contemplated is suspension, the appointing authority may



2'D AMENDED & VERIFIED COMPLAINT                                                               7: l 9-CV-00669
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 12 of 116
                                                                                                         12 of116

       designate a representative, to present the charges and receive the employee's oral
       response.

As previously cited elsewhere in policy, THSMF Police Policy 320 states,

       "ft is the duty of any THSMF Officer to obey and observe State and Federal laws, local
       laws, ordinances and the policies and procedures of the Taylor Hardin Secure Medical
       Facility and the Department of Mental Health. A THSMF Ofjicer will perform their duties
       without prejudice or partiality to such duties that may be required. "

According to Alabama Administrative Code § 580-6-34-.11 & .12, the Plaintiff could not be

disciplined unless "warranted" or for "sufficient reasons". The Plaintiff has an employment contract.

                               Hubbard's Powers, Rights & Duties as Assignee

       45.      On 6/16/2017, Hubbard re-acknowledged her contractual duties, rights, and powers as an

assignee of the employment contract between her, the    Plaintiff~   Beshear, and ADMH; Hubbard agreed via

signature to such duties, rights, and powers upon consideration. Such duties as assignee re-iterated

Hubbard's responsibility to:

       1.    "Plan, direct, and monitor human resource management so that the application and
             interpretation of the rules and regulations are equitably enforced";

       2.    "Advise departmental administrators and employees so that there is a clear
             understanding of departmental and State Personnel policies and procedures";

       3.    ··serve as liaison to the State Personnel Department, state agencies, and other entities
             so that the Department maintains communication and is adequately represented";

       4.    "Oversee and monitor the Department's employee complaint procedure so that the
             implementation is consistent and equitable and .findings and recommendations are
             addressed";

       5.    "Oversee and monitor the screening, interviewing and selection process so that
             appropriate recommendations can be made to Bureau Directors and Associate
             Commissioners"; and

       6.    "Write. monitor and amend HR contracts as needed"

Additionally, "specific laws, regulations, instruction, manuals or procedures that must be followed in

performing this job" included: "State Personnel Board rules and policies, DMH Policy and Procedure

Manual, Administrative Code, Civil Rights Act, and HIP AA Regulations".



2' 0 AMENDED & VERIFIED COMPLAINT                                                              7:19-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 13 of 116
                                                                                                             13 of 116

                                     Long's Powers, Rights & Duties as Assignee

         46.      Long was provided with his contractual duties as an assignee of the employment contract

between him, the     Plaintitl~   Beshear, and ADMH; Long agreed via signature to such duties, rights, and

powers upon consideration. Such duties as assignee presented Long's responsibility to:

         1.    '"Supervises and evaluates performance of employees'";

         2.    '"Develops and implements policies and procedures by interpreting policies of the
               ADMH policies, federal and state laws and regulations, relating policies to staff;
               monitoring compliance with policies and review policies to maintain quality treatment
               and care ofpatients'";

         3.    ..Maintains and monitors credentialing and privileging.files··:

         4.    ..Provides consultative services to other departments lo ensure that policies, procedures.
               etc. are being.fol/owed and to enhance overall management of the .facility"; and

         5.    '"Composes, compiles and distributes documents for management of the Human
               Resource Services and.facility"

Additionally, ''specific laws, regulations, instruction, manuals or procedures that must be followed in

performing this job" included: "Federal laws, State Laws, State Personnel Rules and Regulations, DMH

Policies, and Facility Policies".

                                   Preliminary Incident (Report of Discrimination)

         47.      Establishing the precursor of this Complaint; on 12/6/2017, the Plaintiff made an initial

verbal complaint of discrimination to his former immediate supervisor, Anderson. Anderson was advised

that his decisions were inconsistent with the decisions made in reference to fellow co-workers who were

Caucasian resulting in discrimination and disparate treatment following the attempted administration of an

annual performance appraisal. The Plaintiff alleged that Caucasian workers under Anderson's supervision

always received highly favorable performance appraisals resulting in two-step pay raises and disciplinary

actions imposed on African Americans weren't consistent with the practices imposed on Caucasian

counterparts.




2No   AMENDED & VERIFIED COMPLAINT                                                                 7: I 9-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 14 of 116
                                                                                                          14ofll6

         48.      The Plaintiff had received numerous reports of inconsistencies and discrimination upon his

promotion to the facility. Anderson, while appearing nervous and highly agitated, immediately notified

Jackson after refuting the allegations.

         49.      Anderson documented that the Plaintiff had "unsatisfactory cooperation" with coworkers

in which he advised the Plaintiff had questioned the judgment of nursing staff when administering a Pro

Re Nata (hereinafter referred to as "PRN") which was, indeed, a duty assigned to the Plaintiff via the

employment contract in order to "take charge" of such situations pursuant to THSMF Policy 115-10(1 ).

Such policy further presented: "Once the situation is under control, the Police Officer shall instruct that a

CODE GREEN should be issued".

         50.      Several other officers, including Bessie Carter, Lorenzo Gamble, and James Washington

had filed and voiced complaints regarding discriminatory practices, prior to the Plaintiffs promotion,

which later led to the Plaintiff being interviewed and competitively selected by an external/impartial

panel.

         51.      THSMF Police Services, premised upon "poor management practices", had been restricted

in overseeing its own interviews and designated positions for law enforcement supervisory positions by

the department's Human Resources Department premised upon Gamble's complaint. Such

recommendations and provisions were set forth on 912912016 by Hubbard.

         52.      The Plaintiff noted that a fellow law enforcement supervisor, Kevin McDaniel, who was

indeed Caucasian, had questioned nursing staff in a similar matter and received no recourse for his action;

McDaniel advised the Plaintiff and Anderson was aware of this occurrence. Additionally, the employment

contract authorized the Plaintiff to question matters concerning patient safety and in efforts to maintain

detailed records of accounts of events resulting in forced medication administration; the Plaintiff

completed detailed reports.

         53.      Anderson was able to reference one additional matter in this circumstance involving the

change of computer monitor setups within THSMF's Control Room. The Plaintiff was a supervisor, and


2' 0 AMENDED & VERIFIED COMPLAINT                                                               7: l 9-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 15 of 116
                                                                                                           15 ofll6

in efforts to correct the unauthorized modification of monitor setups inside the Control Room by a

Caucasian officer, Shane Pike, the Plaintiff restored the monitors to correct settings.

         54.      Anderson was aware of this; as he was informed weeks prior by the Plaintiff that the

officer had made unofficial modifications. Anderson did not administer disciplinary action or counsel the

similarly situated Caucasian employee who was also under his supervision.

         55.      The Plaintiff began drafting a written complaint regarding the situation in which Anderson

became unsettled, advised that he would change the appraisal, and returned with modifications.

         56.      On 12/14/2017, the Plaintiff received a favorable performance appraisal which was revised

by Anderson to portray factual information following the Plaintiffs verbal complaint and attempt to file a

written complaint in regard to discrimination. Anderson's initial performance appraisal portrayed the

Plaintiffs performance as "meets standards" while noting ill-cooperation with coworkers. The Plaintiffs

subsequent performance appraisal was labelled as "exceeds standards", scored a "28 ", with pleasant

notes attached regarding the Plaintiffs probationary period. Such notes presented:

         "Lt. Williamson is very creative on the computer with graphics and designs. brings a new
         perspective on the use of the computer. he has developed a share drive for the department
         to use. Lt. Williamson is very punctual and hasn't missed anytime since his start date,
         ensures that his is covered. Willing to take on extra duties and/or assignments when needed
         or requested. Lt. Williamson has come in on his ofFdays, or move his off-days to ensure
         coverage on the 2"d shift. Lt. Williamson has also taken time to install lights on the police
         vehicles and personally checks the police vehiclesjiJr maintenance problem/issues. "

         "There has been some ··perception issues" regarding Lt. Williamson and other staff, but
         those issues has been identified and resolved. "

         "Lt. Williamson has identified training needs for police services, and plans for addressing
         these needs will be coming in the nearfuture. There are plains for Lt. Williamson to take on
         more duties and responsibilities forthcoming very soon. "

                                  Commencement of Pattern of Retaliation

         57.      Henceforth, the referenced Defendants exhibited the commencement of targeting and a

pattern or practice of scrutinizing the Plaintiffs employment through willful, malicious, arbitrary, and

capricious adverse actions which subjected the Plaintiff to harassment in his continued employment.

Plaintiff has endured, and continues to endure, adverse and detrimental actions which continue to

2ND   AMENDED & VERIFIED COMPLAINT                                                              7:19-CV-00669
              Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 16 of 116
                                                                                                            16ofll6

exacerbate injuries alleged herein. Such plan and practice is presented to this Court in the following; as

the Plaintiff began to experience unwarranted and targeted adverse action. Defendants' official positions,

in prominence, were utilized to pursue such plan. Several actions exceeded a lawful scope of authority

and presented malicious motives at their foundation.

                                           First Obtained Warrant

        58.      On 12/27/2017, Plaintiff notified Anderson that the facility was defined as a "detention

facility" according to state law and the crime of "Promoting Prison Contraband" applied to subjects

within the facility.

        59.      On 1/15/2018, the Plaintiff typed an investigative memo regarding potentially charging a

THSMF patient with the crime of"Promoting Prison Contraband". Such memo was provided with the

case file taken before the Tuscaloosa County Magistrate's Office.

        60.      On 1/22/2018, Jackson was notified of criminal activity within Taylor Hardin Secure

Medical Facility being prosecuted by the Tuscaloosa County District Attorney's Office (hereinafter

referred to as .. DA") regarding the referenced patient/inmate housed within the facility.

        61.      This notification spawned from the Plaintiffs lawful authority established by Alabama

state law to operate as a law enforcement officer in representation of the State of Alabama pursuant to

Alabama Code § 22-50-21.

        62.      The Plaintiff referred a deposition (criminal complaint/afiidavit) to the DA for a

determination in which a warrant was issued under the authority of the Assistant District Attorney

Jonathan Cross. Cross was advised of the circumstances regarding the patient.

        63.      Jackson advised that officers should follow an administrative/non-criminal process in lieu

of seeking criminal action and advised she wished to have a factor in law enforcement determinations.

        64.      Jackson also advised that everyone should be cognizant of media attention which is just as

important as safety concerns which was rebutted by the Plaintiff as oblivious and that media was not his

initial concern; safety and security was as per his contractual duties.


2' 0 AMENDED & VERIFIED COMPLAINT                                                                7: l 9-CV-00669
                Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 17 of 116
                                                                                                          17of116

                                    Preliminary Report of Ethical Concerns

          65.      On 1126/2018, Anderson was advised by the Plaintiff of potential ethical violations being

committed by Jackson (Anderson's immediate supervisor) and the Plaintiff advised that he intended to

contact external agencies regarding illegal activity. This concern was relayed to Jackson by Anderson.

                             Warrants & Arrest for Theft of Government Property

          66.      On 3/13/2018, Plaintiff filed criminal charges upon two contract Food Services workers

who were confirmed to be stealing government property. Plaintiff received several complaints from

patients housed within THSMF that they were not receiving their ticketed food items. Tamika Cotton and

Tarneice Henderson had been observed by the Plaintiff via video footage to be removing food products

designated for patients from the facility and leaving the property. Plaintiff had obtained seven total

warrants issued for these incidents. Jackson presented reprisal for the Plaintiff having not sought her

permission to make such arrests and disseminated the ideal that the Plaintiff should have not arrested the

subjects. The suspects plead guilty and were appropriately sentenced. Plaintiffs authority in these

circumstances was derived from Alabama Code § 22-50-21.

                                  Report of Staff's Theft of Government Time

          67.      On 3/27/2018, Anderson administered a written memorandum following a complaint that

Kevin McDaniel, a fellow law enforcement supervisor (Caucasian), was committing fraud in the theft of

government time. The Plaintiff was advised by staff that this was not the first occurrence or presentation

of such behavior by the referenced subject. Anderson had failed to adequately address these concerns on a

former occasion. Staff advised that a former oflicer, who was indeed African American, had been accused

of similar circumstances and Anderson actively sought his termination which was later enacted. Anderson

presented that it was Long who sought the termination.

          68.      Human Resources at THSMF advised the Plaintiff of this matter and had confirmed that

the fellow law enforcement supervisor was indeed misrepresenting documented time in order to receive

unrestricted paid time off.


2~ 0   AMENDED & VERIFIED COMPLAINT                                                              7:19-CV-00669
               Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 18 of 116
                                                                                                          18of116

         69.      Anderson was notified by Human Resources as well of the incident and the provided

memorandum addressed all staff of the Police Services Division rather than directing action or conducting

discipline on the similarly situated Caucasian employee. Anderson violated ADMH Policy 80-10

requiring "any allegation of a crime committed by a Mental Health Police Officer or any allegation of

Conduct Unbecoming an Officer (CUBO)" be investigated by BSI (Rittner at such time). McDaniel was

under the supervision of Anderson.

                             Overlooking Caucasian 's Abuse of THSMF Patient

         70.      On 4/5/2018, Anderson presented evidence showing a Caucasian staff member physically

harassing and assaulting a patient to the Plaintiff Anderson consciously and willingly avoided completing

an incident report and declined to transmit the matter to appropriate staff. The facility's Risk Manager,

Kimberly McAlpine, became abreast of the circumstances and also witnessed the occurrence.

                                       First Issued Written Discipline

         71.      On 5/2/2018, Anderson administered a written reprimand expressing the Plaintiff had

violated ADMH Policy 15-1 relating to legislative process. Anderson advised that the transmission of a

bill (truly a resolution) speaking on mental health police authority, jurisdiction modifications, etcetera, by

the Plaintiff violated such policy; in which it did not. Plaintiff sought to clarify ambiguous details

presented within Alabama Code§ 22-50-21 and to obtain subsistence pay for unsafe conditions within

THSMF for his fellow officers operating under the department. Such reprimand also presented the

following instituting an ongoing prior restraint on speech:

         "Lt. Williamson, you are not to send any information pertaining to the Department a/Mental
         Health, Taylor Hardin Secure Medical Facility to any other agency, personal without the
         approval of'the Director of Police Services and/or Facility Director.

         Lt. Williamson is to submit all information related to Department of Mental Health and/or
         Taylor Hardin Secure Medical Facility for review and approval by the Director of Police
         Services and/or Facility Director"




2No   AMENDED & VERIFIED COMPLAINT                                                               7:I9-CV-00669
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 19 of 116
                                                                                                               19of!16

       72.      Of importance, Jackson had been provided with such legislation according to such policy

and had been advised the bill was being transmitted to the Plaintiffs collective bargaining association;

ASEA. Jackson noted on her response to the Plaintiffs recommendations:

       "Spoke w/ LT Williamson 9-27-17 ... Dept high priority leg related to lawsuit ... He stated he
       understood"

       73.      Anderson advised the Plaintiff that the written reprimand had been instigated by Jackson

but presented the written reprimand on his own fruition.

       74.      The Plaintiff filed a complaint regarding the reception of the written reprimand detailing

civil rights and statutory violations but was declined an appeal by Beshear, Jackson, Long, Hubbard,

Baugher, and department counsel. Such reprimand was never rescinded.

       75.      The Plaintiff advised Hubbard that such a directive would hinder and intimidate contact

with governing external agencies. Hubbard advised, although poorly written, she saw no reason to rescind

the issued reprimand while advising the Plaintiff to litigate ifhe feels he has been harmed. Hubbard

additionally advised the Plaintiff that he would go far within the department if he learned to follow

protocols.

       76.      Anderson had previously authorized the issuance of a commendation provided to

McDaniel (Caucasian), former supervisor under the supervision of Anderson, for going "above and

beyond his scope of duties in assisting the department" by making "necessary contacts" in August of

2016. McDaniel is a similarly situated comparator.

                                                General Facts

       77.      Additionally, the Plaintiff filed detailed internal complaints regarding illegal activity in

relation to Anderson and Jackson, including discrimination, to Beshear, Baugher, and Hubbard. Rittner

was additionally provided a copy of such complaints. Such internal complaints included a grievance

regarding Jackson's and Anderson's methods of obstructing, intimidating, and restricting the Plaintiff.




2' 0 AMENDED & VERIFIED COMPLAINT                                                                 7: 19-CV-00669
             Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 20 of 116
                                                                                                         20 ofll6

       78.      Plaintiff expressed his methods to correct unlawful conduct via access to state courts and

administrative agencies; Defendants presented deliberate indifference due to such authority to utilize state

courts to vindicate rights and presented discipline in response to such concerns.

       79.      On 5/3/2018, the Plaintiff filed a complaint with the Alabama Attorney General's Office

alleging unlawful conduct within the department. Beshear and Hubbard were directly notified of this

occurrence by the Plaintiff.

                        Jackson's Advisement Regarding Plaintiff's Advancement

       80.      Additionally, on 51212018, Jackson advised the Plaintiff in a personal meeting that he

would not be promoted if he did not learn to follow her protocols (no written documentation regarding

specified directives was previously provided). Jackson also documented this communication for

transmission to other subjects named as Defendants in this action in the following notification.

                               Notification the Plaintiff Intended to File Suit

       81.      On 51212018 at 2:57 PM following the Plaintiffs receipt of the written reprimand and the

meeting with Jackson, Jackson notified Hubbard and Baugher that the Plaintiff was intending to file this

instant lawsuit (referred to as an "EEO suit"). Jackson stated in part:

       "!relayed to him that thought he was interested in moving up and not remaining in the same
       position over time. I stated to him that if that is true he needed to learn how to follow
       pro/ocols ... but if he failed to follow protocol he may not have any job long term. "

                           Declined Promotion: Mental Health Special Agent I

       82.      On 5/4/2018, the Plaintiff was denied a promotion to Mental Health Special Agent I. The

Plaintiff applied for the position setting forth the following requirements:


       "MINIMUM QUALIFICATIONS: Bachelor's degree in Criminal Juslice, Public Safety,
       Law, Public/Business Administration, Psychology, Forensic Services, Homeland Security,
       or a related field, plus experience (24 months or more) in criminal investigative work with
       a law enforcement or regulatory agency. Experience in criminal investigative work above
       the minimum requirement may substitute for the bachelor's degree on a year:for-year
       basis. "




2' 0 AMENDED & VERIFIED COMPLAINT                                                              7:!9-CV-00669
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 21 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 22 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 23 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 24 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 25 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 26 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 27 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 28 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 29 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 30 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 31 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 32 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 33 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 34 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 35 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 36 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 37 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 38 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 39 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 40 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 41 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 42 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 43 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 44 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 45 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 46 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 47 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 48 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 49 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 50 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 51 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 52 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 53 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 54 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 55 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 56 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 57 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 58 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 59 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 60 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 61 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 62 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 63 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 64 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 65 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 66 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 67 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 68 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 69 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 70 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 71 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 72 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 73 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 74 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 75 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 76 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 77 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 78 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 79 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 80 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 81 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 82 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 83 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 84 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 85 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 86 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 87 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 88 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 89 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 90 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 91 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 92 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 93 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 94 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 95 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 96 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 97 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 98 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 99 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 100 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 101 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 102 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 103 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 104 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 105 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 106 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 107 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 108 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 109 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 110 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 111 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 112 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 113 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 114 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 115 of 116
Case 7:19-cv-00669-LSC Document 103 Filed 12/02/19 Page 116 of 116
